DETAILED ACTION
In response to communication filed on 5/2/2022.
Claims 1-20 are pending and allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,721,631 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the following: receiving information about a telecommunications network, the information comprising of a first latency requirement for a first data traffic type that includes data traffic from autonomous vehicles, a first redundancy requirement for the first data traffic type, routes, and latencies between a first edge cloud node and a plurality of candidate edge cloud nodes and respective locations of the plurality of edge cloud nodes, and based upon this information, assigning a candidate edge cloud node of the plurality of edge cloud nodes to be a second edge cloud node of the telecommunications network, and provide instructions to update an edge cloud network design accordingly to indicate the second edge cloud node, as specified in independent claims 1,13, and 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Antunes et al. (US Pub. 2018/0373268) discloses a system for managing autonomous vehicles (AV) by considering the use of a function and whether it should be done locally or at a Cloud level by considering the scope of the function and a required level of redundancy/fallback [paragraph 0106].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412